Citation Nr: 1329581	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Whether the character of the appellant's discharge from 
service extending from August 21, 1986 to January 24, 1989 
is a bar to the receipt of VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2011 decision by the RO.  

The appellant filed a notice of disagreement in July 2011, 
and a Statement of the Case (SOC) was issued on April 13, 
2012.  While the appellant's Form 9 Appeal was received on 
July 22, 2012, which is more than one year since the May 
2011 decision and more than 60 days since the SOC (see 
38 C.F.R. § 20.302), the RO in July 2013 informed the 
appellant that his appeal was certified to the Board.  

As the RO accepted the Veteran's Form 9 Appeal as timely and 
the appellant has been led to believe that the issue was on 
appeal, the Board accepts jurisdiction over the issue.  
Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In August 2013, the appellant requested that he be scheduled 
for a hearing at the RO with the Board.  He should be 
afforded the opportunity to have such a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
have the appellant scheduled for a 
hearing at the local office before a 
Veterans Law Judge at the earliest 
available date.  The appellant should be 
notified of the date and time of the 
scheduled date for the hearing.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).


